Citation Nr: 0012414	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to February 11, 1994 
for a grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1942 to July 
1946, and from November 1948 to January 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In January 1995, the RO granted service connection 
for post-traumatic stress disorder (PTSD) and assigned an 
effective date of February 11, 1994.  The veteran appealed 
the issue of entitlement to an earlier effective date.  In 
September 1995, the RO denied the veteran's claim for an 
effective date prior to February 11, 1994 for his grant of 
service connection for PTSD.  The veteran appealed, and in 
June 1998, the Board denied the claim.

The veteran then appealed the issue of entitlement to an 
effective date prior to February 11, 1994 for service 
connection for PTSD to the U.S. Court of Appeals for Veterans 
Claims (Court).  While his case was pending at the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the claim for further development and 
readjudication.  It was essentially agreed that the 
provisions in 38 U.S.C.A. § 5110(g) (West 1999) and 38 C.F.R. 
§ 3.114(a) (1999) are for application in this case.  In 
August 1999, the Court issued an Order vacating the June 1998 
Board decision.  

At his personal hearing in January 1998, the veteran's 
representative raised the issue of entitlement to a permanent 
rating for PTSD.  This issue has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.





FINDINGS OF FACT

1.  The veteran's earliest claim of entitlement to service 
connection for a psychiatric disorder was a claim for PTSD, 
received by the RO on February 11, 1994. 

2.  In January 1995, the RO granted the veteran's claim of 
entitlement to service connection for PTSD, evaluated as 50 
percent disabling, with an effective date of February 11, 
1994.

3.  The evidence shows that the veteran has had PTSD 
continuously since (at least) April 11, 1980.


CONCLUSION OF LAW

The criteria for an effective date of February 11, 1993 for 
an award of service connection for PTSD are met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.114, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Background

The Board initially notes a review of the veteran's written 
statements, and the transcript of his hearing, held in 
January 1998, shows that he originally argued at great length 
that he has had PTSD since his participation in combat in 
October 1942, and that the correct effective date is 
therefore October 1942.  In the alternative, he argued that 
he was granted service connection for PTSD under a 
"liberalizing law," and that the correct effective date is 
therefore the date that the diagnostic code covering PTSD was 
added to the rating schedule, i.e., April 11, 1980.  However, 
a review of the joint motion shows that these arguments were 
withdrawn.  In the joint motion, it is argued that the 
addition of PTSD to the statutory and regulatory scheme is a 
"liberalizing law," and that as such, the proper effective 
date for the veteran's PTSD under 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114 should be the date one year prior to the 
date of the receipt of the veteran's PTSD claim, i.e., 
February 11, 1993.  Therefore, an effective date of February 
11, 1993 is requested.  Under the circumstances, the Board 
finds that in view of its favorable determination of this 
claim under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, a 
remand is not required.  

The veteran's DD Form 214 shows that his awards include the 
Asiatic-Pacific Campaign Medal with four stars, the China 
Service Medal, the World War II Victory Medal, and the Korean 
Campaign Medal with one Battle Star. 

The claims file includes two letters from Jeanette Schneider, 
Ph.D., M.D., dated in May and September of 1996, and two 
letters from Sabiha Omar, M.D., dated in October 1994 and 
February 1995.  A review of these letters shows that, in 
pertinent part, both Dr. Schneider and Dr. Omar indicate that 
the veteran has PTSD due to combat in World War II.  A 
reference is made to symptoms dating back to 1946.  

A review of the claims folder shows that on February 11, 
1994, the RO received a claim for entitlement to service 
connection for PTSD.  In January 1995, the RO granted the 
veteran's claim, and assigned a 50 percent rating.  In May 
1995, the veteran expressed disagreement with his effective 
date, indicating that the proper date should be October 1942.  
In August 1995, the RO denied entitlement to an effective 
date prior to February 11, 1994.  The veteran subsequently 
filed a timely appeal as to the issue of an effective date 
prior to February 11, 1994 for his PTSD.  In April 1997, the 
veteran's evaluation for PTSD was increased to 100 percent.


II. Analysis

In this case, the veteran was separated from his first period 
of service in July 1946, and from his second period of 
service in January 1959.  He first filed a claim for a mental 
disorder, specifically, PTSD, in February 1994.  The evidence 
does not show, and the veteran does not contend, that a 
formal or informal claim for PTSD, or any other psychiatric 
disorder, was ever submitted prior to February 1994.  See 
38 C.F.R. § 3.155 (1999).

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a), (b)(1).  In no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier. 38 
U.S.C.A. § 5110(g).  Otherwise, the effective date of an 
award of compensation based upon direct service connection 
will be the date of receipt of a claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In this case, the RO received a claim for service-connection 
for PTSD on February 11, 1994.  Under 38 C.F.R. 
§ 3.400(b)(2)(i), the earliest date for which entitlement to 
a service connection for PTSD could normally be granted is 
the date of receipt of the veteran's claim, which is February 
11, 1994.  

However, where pension, compensation, or dependency and 
indemnity compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1) (1999). 

If a claimant requests review of his claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3) (1999).

The Board initially points out that 38 C.F.R. § 3.114 was 
amended by 62 Fed. Reg. 17706, effective April 11, 1997.  The 
language of the regulation was changed in order to conform to 
the ruling in McCay v. Brown, 9 Vet. App. 183 (1996).  In 
McCay, the United States Court of Veterans Appeals (Court) 
held that the previous language of 38 C.F.R. § 3.114 would 
result in unequal treatment of claimants if the law had a 
retroactive effective date.  The applicable regulation in the 
present case is the addition of Diagnostic Code 9411, which 
was added to the rating schedule effective April 11, 1980.  
It was enacted without a retroactive effective date.  45 Fed. 
Reg. 26,326 (1980); see also VAOPGCPREC 26-97, 62 Fed. Reg. 
63,604 (1997).  Therefore, the changes to 38 C.F.R. § 3.114 
do not affect the appellant's present claim.

In this case, entitlement to service connection for PTSD 
became possible when Diagnostic Code 9411 was added to the 
rating schedule effective April 11, 1980.  In July 1997, VA's 
general counsel issued a precedent opinion which held that 
the addition of Diagnostic Code 9411 to the rating schedule, 
effective April 11, 1980, was a "liberalizing law."  
VAOPGCPREC 26-97.

In order to be entitled to retroactive benefits based on 
liberalizing legislation effective prior to the date of his 
claim , the evidence must show that the veteran met all 
eligibility criteria for the liberalized benefit of 
entitlement to service connection for PTSD on the effective 
date of the liberalizing law or VA issue, which in this case 
is April 11, 1980.  The veteran must also show that such 
eligibility existed continuously from that date to the date 
of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  In no event shall 
such award or increase be retroactive for more than one year 
from the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999).

In this case, the Board has previously determined that the 
veteran's service records, his DD Form 214 and the other 
evidence of record collectively establish that he 
participated in combat.  As for a diagnosis of PTSD and a 
nexus to service, the letters of Dr. Schneider and Dr. Omar 
state that the veteran currently has PTSD, and that his PTSD 
is the result of his combat in World War II.  There is 
mention of symtoms dating back to military service.  Although 
both doctors assert that the veteran's PTSD has existed for 
many years, the Board notes that under the circumstances, 38 
U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114(a)(3) prevent the 
veteran from receiving a retroactive award for more than one 
year from the date of his application.  Therefore, the 
statements of Dr. Schneider and Dr. Omar are relevant to the 
extent that they assert that the veteran has had PTSD long 
before April 11, 1980.  Based on the forgoing, the Board 
finds that the evidence shows that the veteran has 
continuously met the criteria for entitlement to service 
connection for PTSD since April 11, 1980.  Accordingly, the 
Board finds that the veteran meets the criteria for 
entitlement to an earlier effective date for service 
connection for PTSD, and that entitlement to an effective 
date of February 11, 1993 for PTSD is established under 
38 C.F.R. § 3.114(a).  Therefore, the veteran is entitled to 
retroactive benefits for PTSD based on liberalizing 
legislation. 

Accordingly, the Board finds that an effective date of 
February 11, 1993 for the grant of service connection for 
PTSD is warranted, and to this extent the veteran's claim is 
granted.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400.


ORDER

An effective date of February 11, 1993 for the grant of 
service connection for PTSD is granted, subject to provisions 
governing the payment of monetary benefits.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

